Name: Commission Regulation (EC) No 2796/2000 of 20 December 2000 amending Annex II to Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: agricultural activity;  marketing;  agricultural structures and production;  foodstuff
 Date Published: nan

 Avis juridique important|32000R2796Commission Regulation (EC) No 2796/2000 of 20 December 2000 amending Annex II to Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs Official Journal L 324 , 21/12/2000 P. 0026 - 0026Commission Regulation (EC) No 2796/2000of 20 December 2000amending Annex II to Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), as amended by Commission Regulation (EC) No 1509/2000(2), and in particular the third subparagraph of Article 1(1) thereof,Whereas:(1) In order to meet the expectations of certain agricultural producers, for whom ornamental plants and flowers are one of the main sources of income, such products should be included in Annex II to Regulation (EEC) No 2081/92. Since they are agricultural products it is possible that such producers may lodge applications for their registration under Regulation (EEC) No 2081/92 given the link that they may have with certain geographical regions.(2) The measures provided for in this Regulation are in accordance with the opinion of the Regulatory Committee on Geographical Indications and Designations of Origin,HAS ADOPTED THIS REGULATION:Article 1In Annex II to Regulation (EEC) No 2081/92, the following product is added:"- Ornamental plants and flowers."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 December 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 24.7.1992, p. 1.(2) OJ L 174, 13.7.2000, p. 7.